Citation Nr: 9908191	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-30 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disability 
on a secondary basis.

2.  Entitlement to service connection for a right hip 
disability on a secondary basis.

3.  Entitlement to an increased evaluation for the residuals 
of an arthrotomy of the right knee with limited range of 
motion, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from March 1953 to February 
1954.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1998, the Board remanded this case to the RO for 
additional development.  A hearing was held before the 
undersigned in December 1998.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (1998).

In August 1997, the veteran raised the claim of entitlement 
to service connection for a right shoulder disability on a 
secondary basis.  In a February 1998 rating decision, service 
connection for this disability was denied.  In November 1997, 
he filed a claim of entitlement to increased compensation due 
to individual unemployability due to service-connected 
disabilities.  In a December 1997 rating decision, this claim 
was also denied.  In neither rating decision has the veteran 
filed a notice of disagreement.  Consequently, these claims 
are not before the Board at this time.


FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
complaints or findings pertaining to either a back disability 
or a right hip disorder.

2.  The claim of entitlement to service connection for a back 
disability on a secondary basis is not supported by competent 
medical evidence showing that the claim is plausible or 
capable of substantiation.

3.  The claim of entitlement to service connection for a 
right hip disability on a secondary basis is not supported by 
competent evidence showing that the claim is plausible or 
capable of substantiation.

4.  The residuals of the veteran's service-connected right 
knee disability include mild degenerative changes, complaints 
of pain, occasional swelling, and extension from 0 degrees 
with flexion from 135 degrees.

5.  The residuals of the veteran's service-connected right 
knee disability does not include ankylosis, a current 
subluxation or lateral instability, and extension is not 
limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back 
disability on a secondary basis is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
right hip disability on a secondary basis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The criteria for an evaluation in excess of 30 percent 
for the residuals of an arthrotomy of the right knee with 
limited range of motion have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5260, 5261 and 5262 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records make no reference to either a back 
disability or a right hip disorder.  In January 1997, the 
veteran filed a claim of entitlement to service connection 
for a right hip disorder and a spine disability caused by his 
service-connected right knee condition.  Outpatient treatment 
records were obtained by the RO.  These medical records note 
treatment for the disabilities at issue.  However, no health-
care provider associates the veteran's back or hip disability 
with either his active service or a service-connected 
disability.

At the request of the RO, the veteran underwent a VA 
evaluation in March 1997.  The veteran was described as a man 
who walked with a "relatively normal gait."  He undressed 
and subsequently redressed without assistance or without any 
display of discomfort.  He was unable to squat because of 
knee and hip discomfort.  Knee extension was from 0 degrees 
bilaterally.  Knee flexion was from 120 degrees on the right 
and 145 degrees on the left.  There was no laxity of the 
cruciate or collateral ligaments found in either knee.  
Degenerative joint disease with persistent subjective 
complaints and functional residuals were noted.  A back 
disability and possible osteoarthritis of both hips were 
indicated.  The examiner failed to associate these 
disabilities to the veteran's service-connected right knee 
disorder.

X-ray studies of the veteran's hips revealed extensive 
vascular calcification with very minimal degenerative 
changes.  A magnetic resonance imagining study (MRI) of the 
spine in August 1997 revealed moderate to severe central 
canal stenosis at L4/5 and moderate central canal stenosis at 
L3/4 and L2/3, primary and secondary to severe posterior 
facet degenerative changes and a disc bulge.  Right L4/5 and 
L3/4 neural foraminal stenosis and left L2/3 neural foraminal 
stenosis were also indicated.

In May 1997, the RO returned the veteran's case to the VA 
Medical Center (VAMC) because the evaluation of March 1997 
was inadequate for rating purposes.  Specifically, the RO 
noted that the examiner had failed to provide an opinion 
regarding the veteran's claim of secondary service connection 
for his spine and right hip due to his service-connected 
right knee disability.

In June 1997, the examiner who had evaluated the veteran's 
condition in March 1997 reevaluated the veteran in June 1997.  
It was noted that the claims folder had not been provided for 
review.  The veteran noted that his knee joint became at 
sometimes both painful and swollen but that eventually this 
discomfort subsided.  He noted pain when walking and some 
swelling.  Difficulties climbing stairs were also noted.  The 
veteran contended that his spine was crooked from favoring 
the knee for years.  Following an additional evaluation of 
the veteran, the examiner concluded that findings related to 
the back disability were unrelated to the right knee.  
Evidence of ongoing degenerative changes in the lumbosacral 
spine, right knee, and, to a lesser extent, the hips, was 
indicated.  The examiner concluded that "[w]hether or not 
the back and the right hip conditions are related to the 
right knee problem is a conjectural problem and, in the 
opinion of this examiner, they are not necessarily related."  

The veteran was diagnosed with a postoperative right knee 
arthrotomy with a healed scar, subjective complaints, and 
ongoing degenerative changes, including osteoarthritis and a 
chondromalacia patella.  A right hip arthralgia with X-ray 
evidence of minimal degenerative arthritis, not related to 
the right hip condition, and low back pain with MRI evidence 
of severe central canal stenosis and foraminal stenosis at 
various levels, unrelated to the right hip condition, was 
also indicated.

In October 1997, the veteran contended that since he favored 
his right knee since the injury in service, this condition 
had caused a low back pain syndrome and further injury.  
Medical records were obtained from private health-care 
providers, including a June 1992 statement from Byron A. 
Littlefield, D.O., noting the veteran's history of two prior 
knee surgeries secondary to either gout or osteoarthritis.  A 
February 1996 statement was also received by Jerald W. King, 
M.D.  Neither physician associated the service-connected 
right knee disability with either the back disability or 
right hip disorder.

In September 1998, the Board remanded this case to the RO in 
order to fulfill the veteran's request for a travel hearing 
before a member of the Board.  A travel hearing was held 
before the undersigned in December 1998.  At that time, the 
veteran noted that his right knee was significantly weaker 
than his left leg.  He noted pain in the hip and low back.  
The veteran specifically indicated that he received no other 
treatment for this disability other than at VAMC.  At that 
time, it was also indicated that the veteran was receiving 
compensation from the Social Security Administration (SSA).  
There was no indication that these benefits were being 
received as a result of disability.

With regard to his service-connected right knee disability, 
the veteran noted the use of a knee brace on occasion to deal 
with instability.  The veteran indicated that he first began 
experiencing back pain and problems with his hips 
approximately 8 to 10 years ago, approximately 1988 to 1990.  
The veteran noted difficulties sleeping and the use of a 
special mattress due to knee pain.  The veteran also noted 
continuous knee pain with occasional use of crutches when the 
pain was severe.

II.  Entitlement to Service Connection for a Back Disability
and a Right Hip Disorder on a Secondary Basis.

The veteran contends that his back disability and right hip 
disorder are the result of his service-connected right knee 
condition.  Under the law, a disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (1998).  
However, the threshold question in this case is whether the 
veteran has presented evidence of well-grounded claims.  The 
U.S. Court of Appeals for Veterans Claims (Court) has defined 
a well-grounded claim as a claim which is plausible, that is 
meritorious on its own, or is capable of substantiation.  If 
he has not filed such a claim, the appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The United States Court of Appeals for the 
Federal Circuit has affirmed the principle that if an 
appellant fails to submit a well-grounded claim, the VA is 
under no duty to assist in any further development of the 
claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  
Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first requirement under Caluza, a current 
disability, the record contains evidence that the veteran 
suffers from a back disability and a right hip disorder.  
Consequently, the first element of a well-grounded claim is 
satisfied.  With respect to the second prong of the Caluza 
analysis, the veteran does not contend that he had either a 
back disability or a right hip disorder during his active 
service.  He instead contends that these disabilities were 
caused by a service-connected condition and, under pertinent 
regulation, should be awarded service connection for these 
disabilities.  However, as clearly determined by the Court, 
the veteran is not competent to provide a medical opinion as 
to the etiology of his back disability and right hip 
disorder.  On the issue of medical causation, the Court has 
been clear:  "[l]ay hypothesizing, particularly in absence 
of any supporting medical authority, serves no constructive 
purpose . . ."  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1981).  

The veteran has not satisfied the third element for a well-
grounded claim under Caluza, a nexus between a current 
disability and the disease or injury in service.  While the 
veteran has contended that his back disability and right hip 
disorder are the result of his service-connected right knee 
disability, the record does not indicate that he possesses 
any medical expertise, and he has not claimed such expertise.  
Consequently, the veteran's lay medical assertions to the 
effect that his current back disability and right hip 
disorder are the result of his service-connected right knee 
disability are neither competent nor probative of the issues 
in question.  While the veteran is competent to testify 
regarding the events that have alleged to have occurred 
during his active service and as to manifestations of a 
condition perceivable to a lay party, he is not competent to 
diagnose the etiology of his own back or right hip disability 
or to state that these disabilities are the result of his 
right knee disability.  The Court has made clear that a lay 
party is not competent to provide probative evidence as to 
matters requiring expertise derived from specialized medical 
knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1994).  See 
also Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Boeck v. 
Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 296, 299 
(1993); Moray v. Brown, 5 Vet. App. 211, 214 (1993); Cox v. 
Brown, 5 Vet. App. 93-95 (1993); and Clarkson v. Brown, 4 
Vet. App. 565, 657 (1993).

The Board has reviewed the evaluations in detail.  While the 
VA physician was not provided the claims folder, his medical 
opinion clearly does not support the veteran's claims.  The 
Board has reviewed the veteran's outpatient treatment 
records, VA evaluations, and private health-care records 
obtained by both the veteran and the RO.  No health care 
provider has associated the back disability or right hip 
disorder with the service-connected right knee disability.  
Accordingly, the claim must be found not well grounded.  
Consequently, an additional VA evaluation is not warranted.

Based on the hearing held before the undersigned in December 
1998, it is clear that the veteran is receiving benefits from 
SSA.  The Court has indicated that a SSA determination is 
"pertinent" to the determination of the appellant's ability 
to engage in substantial gainful employment.  Martin v. 
Brown, 4 Vet. App. 134, 140 (1993).  In this case, however, 
the critical issue is not whether the veteran is employable 
but whether his service-connected right knee disability has 
caused other disorders.  Accordingly, a Social Security 
determination would have no relevance to this case.  In 
addition, based on the fact that at the time of December 1998 
hearing the veteran was 67 years old, it appears that the 
veteran is receiving SSA benefits due to his age, not as a 
result of his disabilities.  In any event, any Social 
Security determination would clearly be based on medical 
evidence currently in the possession of the VA.  As a result, 
an additional remand of this case for SSA records is not 
required.

With respect to the application of 38 C.F.R. § 3.303(b) for 
purposes of well grounding a claim by means of chronicity or 
continuity of symptomatology, there is no showing of the 
disabilities at issue in service.  With regard to continuity 
of symptoms, the Board does not find that the veteran is 
competent to link any manifestations observable to a lay 
party to an underlying disability for which service 
connection is at issue.  Such a determination is a medical 
determination, not perceptible to lay observation; thus, he 
cannot well ground his claims on the basis of continuity of 
symptomatology or chronicity.  Savage, Supra.

In Chelte v. Brown, 10 Vet. App. 268, 271 (1997), the Court 
found that in the absence of competent medical evidence of a 
current disability and a causal link to service or evidence 
of chronicity or continuity of symptomatology, a claim is not 
well grounded.  In this case, there is no evidence to 
associate the disabilities at issue with the service-
connected condition.  Accordingly, the Board must find the 
claims are not well grounded as a matter of law.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise him to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.  

III.  Entitlement to an Increased Evaluation for the 
Veteran's
Service-Connected Right Knee Disability

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claim of 
entitlement to an increased evaluation for his right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board further finds that the RO has properly 
develop the evidence and that there is no further VA duty to 
assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1.  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
veteran's service-connected disability in relation to its 
history, the Board will concentrate its efforts to determine 
the nature and extent of the current disability to determine 
the proper evaluation of the service-connected right knee 
disability.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Diagnostic Code 5258 
provides a 20 percent evaluation when knee cartilage is 
semilunar, dislocated, with frequent episodes of "locking," 
pain, and a fusion into the joint is found.  Limitation of 
flexion to 15 degrees warrants a 30 percent evaluation under 
Diagnostic Code 5260 and limitation of extension to 20 
degrees warrants a 30 percent evaluation under Diagnostic 
Code 5261.  Ankylosis of the knee warrants a 30 percent 
evaluation under Diagnostic Code 5256 when the ankylosis is 
favorable or in slight flexion between 0 and 10 degrees.  A 
severe impairment of the knee with recurrent subluxation or 
lateral instability warrants a 30 percent evaluation under 
Diagnostic Code 5257.  

The veteran's service-connected disability is currently 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(limitation of extension of the leg).  Under this code, 
limitation of extension of the leg to 45 degrees warrants a 
50 percent evaluation.  Extension limited to 30 degrees 
warrants a 40 percent evaluation and extension of the leg 
limited to 20 degrees warrants a 30 percent evaluation.  The 
veteran is currently received the highest possible evaluation 
under Diagnostic Code 5260 (limitation of flexion of a leg).

The residuals of the veteran's service-connected right knee 
disability include mild degenerative changes, complaints of 
pain, occasional swelling and extension from 0 degrees with 
flexion from 135 degrees.  In some medical reports, arthritis 
appears to be indicated.  In evaluating this claim, the Board 
finds that the recent VA evaluations of the knee are entitled 
to great probative weight.  Based on these evaluations, there 
is little evidence to support the current finding of a 30 
percent evaluation under Diagnostic Code 5261.  The ranges of 
motion studies performed do not indicate limitation of 
extension of the leg to 20 degrees.  

In making the determination that the condition is 30 percent 
disabling, the RO has clearly taken in consideration the 
veteran's complaints of pain and limitation of motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  With any form of 
arthritis, painful motion is an important factor of 
disability, the facial expression, wincing, etc., on pressure 
or manipulation, must be carefully noted and definitely 
related to affected joints.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59.  As 
a result, the veteran appears to have been awarded a 30 
percent evaluation based on his complaints of pain.  However, 
even when taking these complaints of pain in consideration, a 
40 percent evaluation under Diagnostic Code 5261 is clearly 
not warranted.  No medical provider, nor the veteran himself, 
would indicate that extension is limited to 30 degrees due to 
pain.  Accordingly, a 40 percent evaluation under this 
diagnostic code is not warranted.

The Board has also considered the VA General Counsel's 
Opinion in VAOPGCPREC 23-97 (July 1, 1997).  In essence, that 
opinion indicates that multiple ratings may be provided in 
certain instances under Codes 5257 (instability of the knee) 
and 5003 (arthritis).  Specifically, the General Counsel 
noted that "[w]hen a knee disorder is already rated under DC 
[Diagnostic Code] 5257," a separate rating may also be 
assigned where there is also arthritis of the knee provided 
that "the veteran must also have limitation of motion under 
DC 5260 or 5261 . . . "

In this case, limitation of motion of the specific joint 
involved, the right knee, is compensable.  There is no 
evidence to support a conclusion that the veteran suffers 
from recurrent subluxation or lateral instability.  
Accordingly, an evaluation under Diagnostic Code 5257 is not 
warranted.  The veteran is currently receiving the highest 
evaluation under Diagnostic Code 5257.  Therefore, there is 
no basis for a separate evaluation utilizing the General 
Counsel's opinion in VAOPGCPREC 23-97, and Court's rationale 
in Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  There 
is no evidence that the knee is currently disabled due to 
either recurrent subluxation or lateral instability and there 
is an undeniable lack of objective pathology to warrant an 
increased rating due to pain under any of these regulations.  

The Board has reviewed all treatment records and all VA 
evaluations of the veteran's right knee.  None of these 
treatment records or examinations would support the 
conclusion that the right knee disability causes the veteran 
to fall frequently, or even occasionally.  There is no 
pattern of incoordination associated with the service-
connected disability, nor is there an indication that the 
disability could cause more than a slight impairment in the 
veteran's ability to function.  The Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59; however, the 
evidence of record does not reveal objective evidence of 
functional impairment due to pain, objective evidence of 
weakened movement, objective evidence of swelling, disuse, 
atrophy, instability or direct evidence of disturbance of 
locomotion.  There is an undeniable lack of objective 
pathology to warrant an increased rating due to pain under 
any of these regulations.  

In adjudicating the veteran's claim, the Board has considered 
whether the issue of extraschedular entitlement under 
38 C.F.R. § 3.321(b)(1) (1998) has been raised by the record.  
38 C.F.R. § 3.321(b)(1) applies when the rating schedule is 
inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  However, based 
on the veteran's statements and the medical evidence cited 
above, the Board finds that the issue of entitlement under 
38 C.F.R. § 3.321(b)(1) is not raised by the record.  In 
light of the recent evaluations of the veteran's disability, 
which the Board finds to be highly probative, there is no 
evidence which the Board may consider as credible to indicate 
that the disability impairs earning capacity by requiring 
frequent hospitalizations or because medication required for 
that disability interferes with employment.  

In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1993).  Consequently, the 
issue of entitlement to an extraschedular disability rating 
is not before the Board at this time.  Floyd v. Brown, 5 Vet. 
App. 88, 95 (1996) and VAOPGCPREC 6-96.  If the veteran 
wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

The Board has also considered all of the potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
there is no section that provides the basis upon which to 
assign an increased evaluation for the reasons discussed 
therein.  Lastly, while the Board has considered the doctrine 
affording the veteran the benefit of any existing doubt, the 
record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of that matter on that basis.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to service connection for a back disability on a 
secondary basis is denied.

Entitlement to service connection for a right hip disability 
on a secondary basis is denied.

Entitlement to an increased evaluation for the residuals of 
an arthrotomy of the right knee with limited range of motion 
is denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals




 

- 6 -

- 1 -


